695 S.E.2d 101 (2010)
Douglas J. MARTINI
v.
COMPANION PROPERTY & CASUALTY INSURANCE COMPANY.
No. 323A09.
Supreme Court of North Carolina.
June 17, 2010.
*102 Brown, Crump, Vanore & Tierney, L.L.P., by R. Scott Brown and W. John Cathcart, Jr., Raleigh, for plaintiff-appellee.
Womble, Carlyle, Sandridge & Rice, PLLC, by Burley B. Mitchell, Jr. and Michael T. Henry, Raleigh, for defendant-appellant.
PER CURIAM.
For the reasons stated in the dissenting opinion in the Court of Appeals, we reverse the decision of that court as to the appealable issue of right and hold that summary judgment was improperly entered on the issue of whether the insurance coverage provided in defendant's policy applied to plaintiff's vehicle at the time of the accident. The remaining issues addressed by the Court of Appeals are not properly before this Court, and the decision as to those issues remains undisturbed. This case is remanded to the Court of Appeals for further remand to the Superior Court, Wake County for further proceedings not inconsistent with this opinion.
REVERSED IN PART AND REMANDED.